RESPONSE TO APPLICANT’S AMENDMENT
1.  The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

2.  Applicant's amendment, filed 6/9/2021, is acknowledged.
 
3.  Claims 1-26 are pending.

4.  Claims 5 and 17 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to nonelected inventions.

5. Claims 1-4, 6-16 and 18-26 are under examination as they read on traverse the species of homozygous familial hypercholesterolemia (HoFH).
 
  
6.  Applicant’s IDS, filed 06/09/2021, is acknowledged. 

  
7.  In view of the amendment filed on 06/09/2021, only the following rejections are remained.	

8.  The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

9.  Claims 1-4, 6-16 and 18-26 stand rejected under 35 U.S.C. 103 as being unpatentable over US 20130171149 (IDS) in view of US 20170037124 (IDS) and Fu et al (Sci Rep. 2015 Dec 21;5:18502, IDS) for the same reasons set forth in the previous Office Action mailed 03/4/2021.

Applicant’s arguments, filed 06/09/2021, have been fully considered, but have not been found convincing.

Applicant provides a summarized the teachings of the cited art and provided the following argument below.

There was no reasonable motivation to combine the teachings of the cited references at the time
of filing.

The Examiner argues that because HoFH is associated with hypertriglyceridemia, the POSITA would have combined Sleeman’s teaching of the anti-ANGPTL3 antibody with Fu’s and Gusarova’s teaching of anti-ANGPTL8 antibodies for the treatment of HoFH. The Examiner 


As to an alleged common purpose, Sleeman/`149 describes a list of target diseases and disorders including hyperlipidemia, hyperlipoproteinemia, dyslipidemia, including atherogenic dyslipidemia, diabetic dyslipidemia, hypertriglyceridemia, including severe hypertriglyceridemia with TG>1000 mg/dL, hypercholesterolemia, chylomicronemia, mixed dyslipidemia (obesity, metabolic syndrome, diabetes, etc.), atherogenic dyslipidemia, lipodystrophy, lipoatrophy, and the like caused by, for example, decreased LPL activity and/or LPL deficiency, decreased LDL receptor (LDLR) activity and/or LDL receptor deficiency (e.g., homozygous familial hypercholesterolemia with LDLR_/_), altered ApoC2, ApoE deficiency, increased ApoB, increased production and/or decreased elimination of very low-density lipoprotein (VLDL), certain drug treatment (e.g., glucocorticoid treatment-induced dyslipidemia), any genetic predisposition, diet, life style, cardiovascular diseases or disorders, such as atherosclerosis, aneurysm, hypertension, angina, stroke, cerebrovascular diseases, congestive heart failure, coronary artery diseases, myocardial infarction, peripheral vascular diseases, and the like; acute pancreatitis; nonalcoholic steatohepatitis (NASH); blood sugar disorders, such as diabetes; obesity, cancer/tumor, as well as non-neoplastic angiogenesis-associated diseases or disorders, including ocular angiogenic diseases or disorders, such as age-related macular degeneration, central retinal vein occlusion or branch retinal vein occlusion, diabetic retinopathy, retinopathy of prematurity, inflammatory diseases or disorders, such as arthritis, rheumatoid arthritis (RA), psoriasis, and the like. Fu mentions only the treatment of diabetic dyslipidemia. And Gusarova makes no mention of familial hyperlipidemia. 

Applicant concluded that there is no reasonable motivation for the person of ordinary skill in the art to combine the teachings of Sleeman, Gusarova and Fu to  achieve the inventive method. 
Contrary to Applicant’s assertion,  the `149 publication teaches under example 8 and 9 that the results show that a single administration of H4H1276S/evinacumab to apoE-/- mice at 10 mg/kg led to ~72% (mean) reduction in circulating and plasma triglycerides (Table 21) and ~46% (mean) reduction in LDL cholesterol (Table 24) 7 days after the antibody administration (compared to the isotype-matched control Ab, i.e., hIgG4). The administration of H4H1276S also led to a reduction in total cholesterol (Table 22) and non-HDL cholesterol (Table 23) [0131] and examples 8-9.   Importantly, the `149 publication shows in vivo effect of H4H1276S on circulating lipid levels in hyperlipidemic Ldlr.sup-/- mice (Example 9). The results show that administration of H4H1726S to Ldlr-/- mice led to a significant reduction in plasma triglycerides.  It is emphasized that the `149 publication teaches that the human anti-hANGPTL3 antibodies are useful in treating diseases or disorders associated with ANGPTL3 homozygous familial hypercholesterolemia with LDLR-/-) [0035].
Fu et al teach that a lipasin/Angptl8 monoclonal antibody lowers mouse serum triglycerides involving increased postprandial activity of the cardiac lipoprotein lipase.  

The `124 publication teaches that H4H15341P, by blocking ANGPTL8, promotes accelerated TG clearance from the circulation [0243].

It remains the Examiner’s position that given that the HoFH is associated with hypertriglyceridemia, those skilled in the art before the effective filing date of the claimed invention to combined the anti-ANGPTL3 antibody of  the `149 publication with the anti-ANGPTL8 antibodies taught by Fu et al and the `124 publication in the treatment of the HoFH to reduce/clear the circulating/plasma triglycerides. The motivation to combine can arise from the expectation that the prior art elements will perform their expected functions to achieve their expected results when combine for their common known purpose. Section MPEP 2144.07.

The Examiner provided sound scientific reasoning or a sufficient rationale for the combination as proposed. Here the Examiner relies the rationale as set out in Kerkhoven for concluding that the claims are obvious.  It is prima facie obvious to combine two compositions each of which is taught by the prior art to be useful for the same purpose, in order to form a third composition which is to be used for the very same purpose .... [T]he idea of combining them flows logically from their having been individually taught in the prior art.  Those skilled in the art would have a reason to combine the anti-ANGPTL3 antibody of  the `149 publication with the anti-ANGPTL8 antibodies taught by Fu et al and the `124 publication in the treatment of the HoFH to reduce/clear the circulating/plasma triglycerides

Further, “The combination of familiar elements according to known methods is likely to be obvious when it does no more than yield predictable results.” KSR Int’l Co. v. Teleflex Inc. 550 U.S. 398, 416 (2007).

Obviousness does not require absolute predictability but only the reasonable expectation of success. See In re Merck and Company Inc., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986); and In re O'Farrell, 7 USPQ2d 1673 (Fed. Cir. 1988). MPEP 2143.02. Kubin stated that, "[r]esponding to concerns about uncertainty in the prior art influencing the purported success of the claimed combination, this court [in O 'Farrell] stated: '[o]bviousness does not require absolute predictability of success.., all that is required is a reasonable expectation of success."' In re Kubin, 561 F.3d 1351, 1360 (Fed. Cir. 2009) (citing In re O'Farrell, 853 F.2d 894, 903-904 (Fed. Cir. 1988)). Applicants have not established, with sufficient evidence, that the combination would have been unreasonable.

There was no reasonable expectation of the success Applicant showed in the combination
treatment at the time of filing.


In marked contrast, the examples of the present application test the effects of an anti-ANGPTL8 antibody and an anti-ANGPTL3 antibody on triglyceride levels and total cholesterol. In particular, example 3 tests the effects of the H4H1276S antibody on circulating triglyceride and total cholesterol levels in both wild-type mice and ANGPTL8 knockout mice. As summarized in paragraph [0149], and as shown in figures 1 and 2, H4H1276S treatment lead to a significant reduction in circulating triglyceride and total cholesterol levels in wild type mice. However, H4H1276S also caused significant reductions in triglyceride levels in ANGPTL8 knockout mice, which already had a reduced baseline triglyceride level due to the ANGPTL8 Total cholesterol was also significantly reduced by H4H1276S treatment in ANGPTL8 knockout mice. These data suggested that inhibition of both ANGPTL3 and ANGPTL8 may have an additive effect on circulating triglyceride levels.
 
This additive effect is then confirmed in example 4, where the combination of the H4H1276S and H4H15341P antibodies were tested in mice. As shown in figures 3 and 4, and as summarized in paragraph [0151], the combination treatment showed an additive effect on serum triglyceride levels compared to the single mAh effects.

Examples 5 and 6 then further considered the interaction between ANGPTL3 and ANGPTL8. As noted in paragraph [0152], the data showed that ANGPTL8 had a functional LPL inhibitory motif that can only inhibit LPL in the presence of ANGPTL3. As shown in example 6, the H4H15341P antibody surprisingly produced a significant reduction in serum triglyceride compared with other anti-ANGPTL8 antibodies. Results in example 6 suggested that H4H15341P may sterically block binding of the ANGPTL8 inhibitory motif to LPL.

Targeting both ANGPTL3 and ANGPTL8 in combination would not have been a matter of routine, for the reasons mentioned above, and would not have had predictable effects. The effects of the H4H15341P antibody of the examples of the present application was surprising, as was the additive effect observed for the antibody combination.

Thus, the invention is notprima facie obvious in view of Sleeman in view of Gusarova and Fu. If an independent claim is nonobvious under 35 U.S.C. 103, then any claim depending therefrom is nonobvious. In re Fine, 837 F.2d 1071, 5 USPQ2d 1596 (Fed. Cir. 1988). Having established the nonobviousness of independent claims 1 and 13, dependent claims 2-4, 6-12, 14-16, and 18-26 are, by extension, likewise nonobvious.

However, it would have been obvious to one skilled in the art apply the anti-ANGPTL3 antibody of the `149 publication with and the anti-ANGPTL8 antibody of Fu and the `124 the HOFH treatment method taught by the `149 publication as a multitiered approach to immunotherapy similar in principle. Additive-synergistic effects are achieved through application of each agent to reduce/clear the circulating/plasma triglycerides.  

Pfizer, Inc. v. Apotex, Inc, 480 F.3d 1348, 1367-69 (Fed. Cir. 2007) (simply because the formation and properties of a new compound must be verified through testing does not mean that the compound satisfies the test for patentability “since the expectation of success need only be reasonable, not absolute”); In re Merck Co., 800 F.2d 1091, 1097 (Fed. Cir. 1986) (“obviousness does not require absolute predictability.”).  Good Science and useful contributions do not necessarily result in patentability.

10.  The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).

A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 

The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

s 1-4, 6-16 and 18-26 stand rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-17 of U.S. Patent No. 9951127 (IDS) in view of  US 20170037124 (IDS # A18) and Fu et al (Sci Rep. 2015 Dec 21;5:18502, IDS # C6)) for the same reasons set forth in the previous Office Action mailed 03/4/2021.

Applicant’s arguments, filed 06/09/2021, have been fully considered, but have not been found convincing.

Neither reference mentions familial hyperlipidemia, and neither reference, in combination with ‘ 127, provides the ordinarily skilled artisan with a reasonable motivation to combine anti-ANGPTL3 and anti-ANGPTL8 antibodies to treat familial hyperlipidemia, let alone a reasonable expectation of success in doing so. Thus, the claims are patentably distinct.

It remains the Examiner’s position that given that the HoFH is associated with hypertriglyceridemia, those skilled in the art before the effective filing date of the claimed invention to combined the anti-ANGPTL3 antibody of  the `127 patent with the anti-ANGPTL8 antibodies taught by Fu et al and the `124 publication in the treatment of thee HoFH. The motivation to combine can arise from the expectation that the prior art elements will perform their expected functions to achieve their expected results when combine for their common known purpose. Section MPEP 2144.07.

It is prima facie obvious to combine two compositions each of which is taught by prior art to be useful for same purpose in order to form third composition that is to be used for very same purpose; idea of combining them flows logically from their having been individually taught in prior art.  In re Kerkhoven, 205 USPQ 1069, CCPA 1980. See MPEP 2144.06. Further, “The combination of familiar elements according to known methods is likely to be obvious when it does no more than yield predictable results.” KSR Int’l Co. v. Teleflex Inc. 550 U.S. 398, 416 (2007).


12.  No claim is allowed.
 
 
13.  THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 


14.  Any inquiry concerning this communication or earlier communications from the examiner should be directed to MAHER M HADDAD whose telephone number is (571)272-0845.  The examiner can normally be reached on Monday-Friday 7:00-4:30PM. Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Daniel E Kolker can be reached on 571-272-3181.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

July 1, 2021

/MAHER M HADDAD/            Primary Examiner, Art Unit 1644